Case 6:18-cv-00021-RAS-KNM Document 45 Filed 09/24/20 Page 1 of 2 PageID #: 323




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION
 JACOB VASQUEZ, #1836138                        §
 v.                                             §                  CIVIL ACTION NO. 6:18cv21
 JAMES K. GRAY, ET AL.                          §

                                     ORDER OF DISMISSAL

        Plaintiff Jacob M. Vasquez, an inmate currently confined at the Ellis Unit within the Texas

 Department of Criminal Justice, (TDCJ), is proceeding pro se and in forma pauperis in the above

 styled and numbered civil rights lawsuit. The complaint was referred to United States Magistrate

 Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

 recommendations for the disposition of the case.

        On August 13, 2020, Judge Mitchell issued a Report, (Dkt. #43), recommending that

 Defendants’ motion for summary judgment, (Dkt. #42), be granted and that Plaintiff’s claims

 against both defendants be dismissed with prejudice. A copy of this Report was sent to Plaintiff

 at his address, with an acknowledgement card. The docket reflects that Plaintiff received a copy

 of the Report on September 4, 2020, (Dkt. #44). However, to date, no objections have been filed.

        Because objections to Judge Mitchell’s Report have not been filed, Plaintiff is barred from

 de novo review by the District Judge of those findings, conclusions, and recommendations and,

 except upon grounds of plain error, from appellate review of the unobjected-to proposed factual

 findings and legal conclusions accepted and adopted by the district court. Douglass v. United

 Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

        The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

 Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See


                                                 1
Case 6:18-cv-00021-RAS-KNM Document 45 Filed 09/24/20 Page 2 of 2 PageID #: 324




 United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (holding

 that where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

 erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

         ORDERED that the Report of the United States Magistrate Judge, (Dkt. #43), is

 ADOPTED as the opinion of the court. Further, it is

         ORDERED that Defendants’ motion for summary judgment, (Dkt. #42), is GRANTED

 and all claims against Defendants are DISMISSED. It is also

         ORDERED that the above-styled civil rights proceeding is DISMISSED with prejudice.

 Finally, it is

         ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED as MOOT.

              .   SIGNED this the 24th day of September, 2020.




                                                            _______________________________
                                                            RICHARD A. SCHELL
                                                            UNITED STATES DISTRICT JUDGE




                                                  2
